| iLEMMON, Justice,
concurring.
While the publication may have defamed plaintiffs attorney, any defamation of plaintiff was by implication that he hired an attorney to harass a dying man. To prevail in an action based on defamatory implications rather than defamatory words, the plaintiff must prove that the alleged implication is the principal inference a reasonable reader will *218draw from the publication as having been intended by the publisher. Sassone v. Elder, 626 So.2d 345 (La.1993). There is no such proof in this case.